Citation Nr: 1453969	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for back disability.

4. Entitlement to service connection for left knee disability.

5. Entitlement to service connection for right knee disability.

6. Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 1978, and from March 1980 to March 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decisions by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a February 2006 rating decision, the RO denied service connection for hearing loss, back disability, left ankle disability, and bilateral pes planus. In a September 2007 rating decision, the RO denied service connection for tinnitus, left knee disability, and right knee disability. The RO also denied the Veteran's request to reopen previously denied claims for service connection for hearing loss, back disability, left ankle disability, and bilateral pes planus. The Veteran appealed the September 2007 rating decision to the Board.

In a July 2012 decision, the Board found that new and material evidence had been received, and granted reopening of the previously denied claims for service connection for hearing loss, back disability, left ankle disability, and bilateral pes planus. The Board remanded those reopened claims, and the claims for service connection for tinnitus, left knee disability, and right knee disability, to the RO for the development of additional evidence. 

In a March 2013 rating decision, the RO granted service connection for left ankle sprain. The RO thus resolved that service connection claim. The Veteran has not initiated an appeal of the disability rating that the RO assigned for that disability.

With respect to the issues that remain on appeal, the Board is satisfied that there has been substantial compliance with the directives in the July 2012 remand. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Bilateral hearing loss reported and found many years after service is not related to any disease, injury, or other events during service.

2. Tinnitus is not related to service.

3. Back symptoms and injuries, including lumbar area muscles spasms, that occurred during service resolved during service.

4. Current back disability, including spondylosis and degenerative disc disease, found many years after service is not related to disease or injury in service.

5. Any current left knee disorder is not related to service.

6. Any current right knee disorder is not related to service.

7. The Veteran does not have pes planus or any disability due to disease or injury of the feet.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. Tinnitus was not incurred in or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3. Current back disability was not incurred or aggravated in service, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. A left knee disability was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5. A right knee disability was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

6. Bilateral pes planus, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in August 2005 and July 2007. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates. The letters also indicated who was to provide the evidence.

The Veteran's claims file (which includes paper and electronic records) contains his service medical records, post-service medical records, Social Security Administration (SSA) records, and reports of VA medical examinations. He has had VA medical examinations that adequately addressed the nature and likely history of conditions affecting his ears, back, knees, and feet.

The Veteran has raised questions as to whether VA has obtained and considered all of his service medical records. For his first period of active service, in 1975 to 1978, the claims file contains reports of medical examination and history for entrance into service. The file does not contain reports of treatment during the service period, nor of any service separation examination. For his second period of service, from 1980 to 1983, the claims file contains reports of history and examination at entrance to the service period, and contains records of treatment during the service period. There is no report of any service separation examination.

Notations in the claims file reflect that the RO requested the Veteran's service medical records in 2005, and received some of his service medical records in 2006. In 2007, the RO again requested his service medical records. The RO received additional records in 2007. In 2007, the facility that provided the additional records certified that there were no further service medical records for the Veteran at that facility.

The assembled service medical records for the Veteran are incomplete. Steps were taken to obtain all of those records, however, and it appears that all records that are available have been obtained. In addition, the information in the entrance examination and history for the second period of service is relevant regarding the condition of the Veteran at separation from his first period of service. The Board concludes that it is reasonable to adjudicate the claims on appeal using the records that have been assembled. 

In the July 2012 remand, the Board instructed the RO to allow the Veteran to submit additional evidence, to obtain SSA records, and to provide VA examinations addressing the nature and likely etiology of the disabilities for which the Veteran is seeking service connection. The RO subsequently obtained SSA records. VA examinations that addressed the relevant claimed conditions were performed in December 2012. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Hearing Loss

The Veteran essentially contends that he has hearing loss that began during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's hearing was tested in a March 1975 examination for entrance into his first period of active service. On that testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

Speech recognition ability was not measured. The auditory threshold testing showed no disabling hearing impairment at that time. The report of separation from the first service period indicates that his specialty was infantryman.

The Veteran had a service examination in October 1979, prior to entrance into his second period of service. On hearing testing at that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
5
5
5
5
10

In May 1980, he was seen at sick call for earache. The treating clinician noted an increased air or fluid level at the tympanic membrane. The clinician's impression was acute serous otitis media. The clinician prescribed a medication to address symptoms of upper respiratory infection. Treatment records from the second period of service do not show any reports of difficulty hearing. The report of separation from the second service period indicates that his specialty was fuel and electrical systems repairer.

The claims file does not contain any medical records from the year following the Veteran's 1983 separation from his second period of service. In the absence of evidence of hearing impairment within a year after service, there is no basis to presume that post-service hearing loss is service connected.

The earliest post-service treatment records in the file are from 1997. In the Veteran's July 2005 claim for service connection for hearing loss, he asserted that his hearing loss began in 1977, during his first period of service.

The Veteran had a VA hearing examination in December 2012. The examiner reported having reviewed the Veteran's claims file. On testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
45
LEFT
25
35
40
40
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear. The testing showed disabling hearing impairment in each ear. The examiner diagnosed bilateral sensorineural hearing loss. The examiner provided the opinion that it is not at least as likely as not that the Veteran's hearing loss was caused by events during service. She noted that his hearing tested as normal during service.

The Veteran has current bilateral hearing loss. He claims that hearing loss began during his first period of service. Hearing testing at the beginning of his second period of service, however, did not show hearing loss. The VA examiner competently opined against a connection between the current hearing loss and service, because the testing recorded during service showed no hearing loss.  Her opinion is competent and contains a rationale that is consistent with the record.  It is, therefore, given significant probative value.  While laypersons are often competent to provide opinions regarding medical etiology, the Board finds that the opinion provided by the VA examiner is more probative than the Veteran's opinion.  That opinion is provided by an individual who has expertise, experience, education, and training that the Veteran is not shown to have.  As such, her opinion is given more probative weight than the Veteran's opinion.  Considering the examiner's opinion, and the lack of documentation of complaints or findings of hearing loss earlier than many years after service, the preponderance of the evidence is against a connection between the current hearing loss and any disorder or events during his service. The Board therefore denies service connection.

Tinnitus

The Veteran essentially contends that he has tinnitus, or ringing in the ears, that began during service or is related to events during service. While service connection is warranted for a disability incurred or aggravated in service, it may also be established for a disability incurred as a result of, or aggravated by, another disability for which service connection has been established. See 38 C.F.R. § 3.310 (2014).

When the Veteran was examined in March 1975 for entrance into his first period of active service, the examiner checked normal for the condition of his ears. In a medical history, the Veteran indicated that he had no history of ear trouble. When he was examined in October 1979 for entrance into his second period of active service, the examiner checked normal for the condition of his ears. In a medical history, the Veteran indicated that he had no history of ear trouble. He was treated on one occasion in May 1980 for earache, diagnosed as ear inflammation. He did not report ringing in his ears at that time, nor at other treatment visits during service that are shown in the records. 

The claims file contains records of post-service VA treatment of the Veteran from 1997 forward. Those records are silent for complaints of tinnitus. In June 2007, he submitted a claim for service connection for tinnitus and other disorders.

A December 2012 VA examination that addressed hearing loss also addressed tinnitus. At that time, the Veteran stated that he first noticed tinnitus during his military service. He described the tinnitus as a ringing or a cricket or mosquito sound. He reported that presently the tinnitus was constant and bilateral. The examiner stated that the Veteran had hearing loss. The examiner provided the opinion that it is at least as likely as not that the Veteran's tinnitus is associated with his hearing loss.

The Veteran is competent to report having tinnitus, and to report when tinnitus began. The evidence from before 2007, however, does not contain any complaints of tinnitus. When seeking medical treatment for other conditions, the Veteran did not report this symptom to any treatment provider prior to 2007.  In addition, the Veteran denied any history of ear trouble when he was questioned during service.  These sworn, contemporaneous statements are more probative than the Veteran's report several decades later as to the date of onset of his tinnitus symptoms.  As such, as to this specific manifestation, the Board finds that the Veteran's recent statements are not credible.   

As such, the Board does not find credible the recent reports that current tinnitus began during service. The 2012 VA examiner supported a likely connection of the tinnitus to current hearing loss; but the Board has concluded, above, that the current hearing loss is not service-connected. The Board thus finds that the preponderance of the evidence is against service connection on a direct basis, and that service connection secondary to hearing loss is not a theory of entitlement available to the Veteran.

Back Disability

The Veteran essentially contends that a chronic or recurrent back disability began during service and continued or recurred through the present. Arthritis is among the chronic diseases for which service connection may be presumed if it became manifest to a degree of 10 percent disabling or more within one year after separation from service. 38 C.F.R. §§ 3.307, 3.309.

When the Veteran was examined in March 1975 for entrance into his first period of service, he did not report any back problems, and the examiner did not find any back disorder. When the Veteran was examined in October 1979 for entrance into his second period of service, he did not report any back problems, and the examiner did not find any back disorder. During the Veteran's second period of service, in March 1982, he sought outpatient treatment for back pain in the lumbar region. The treating clinician found evidence of muscle spasms. The clinician prescribed medication and heat, and restricted him from physically demanding activity for several days. The assembled records do not include a report of any examination around the time of the Veteran's March 1983 separation from service.

There are no medical or other records from the year following separation from the Veteran's second period of service. In the absence of evidence that he had spine arthritis in the year following separation, there is no basis to presume service connection for spine arthritis.

As noted above, the claims file contains records of VA treatment of the Veteran from 1997 forward. In June 1998, he reported intermittent chest pain with radiation into the left arm. In June 1999, a treating clinician included degenerative joint disease in a list of the Veteran's problems. In September 2001, the Veteran reported left shoulder pain. In February 2005, he related having had neck and shoulder pain for months. He also reported pain in his elbows, wrists, and joints. He indicated that he worked in lawn maintenance. In March 2005, he stated that he had pain in his right flank, with onset while using a gas-powered trimmer.

In his July 2005 claim, the Veteran indicated that back problems began in 1976, which was during his first period of service.

In VA treatment in December 2010, it was noted that the Veteran had a history of joint pain that required narcotic medication for relief. He reported having pain in the wrists, low back, and most joints, with the worst pain in the wrists. Subsequent treatment notes included joint pain among lists of the Veteran's disorders.

In June 2011, the United States Social Security Administration (SSA) found that the Veteran became disabled as of March 2011, due to arthritis in the hands and wrists and mood disorders.

A VA examination in December 2012 addressed the condition of the Veteran's back and the likely history of his back disorders. The examiner reported having reviewed the Veteran's claims file. The Veteran reported that, during his 1975 to 1978 period of service, he fell off of a tower and went to sick call. He stated that he was found to have back muscle spasms, and was treated with medication and a reduction of activity. He related that in 1979, between his two periods of service, he was rejected for employment he sought, because an examination by the prospective employer showed a pinched disc. He indicated that during his second period of service he slipped off a truck and injured his low back. He stated that a clinician prescribed medication and placed him on a profile limiting his activities. He reported that from service forward he had low back problems, with intermittent pain at first and later progression to constant pain.

The examiner found that the Veteran had spondylosis and degenerative disc disease of the lumbosacral spine. The examiner provided the opinion that it is less likely than not that the current low back disability began during service. The examiner explained that the Veteran's account was credible, but that medical records from the time of service and the following years did not corroborate that an ongoing low back disorder began in service and continued after service. She noted that there was a long gap between records of low back symptoms in service in 1982, and the next reports of low back symptoms, after service in 2005.

The service treatment record from March 1982 shows that the Veteran had low back muscle spasms at that time. The Veteran has related a history of low back pain from service forward, at first intermittent and later constant. He is competent to report his symptom history. Records over time suggest differing pictures of the history, however. When he received VA treatment in 1997 through 2004, he did not report any low back pain. The lack of complaints during those years undermines the value of his later statements. The Board finds the opinion of VA clinician who examined the Veteran in 2012 to be logical, well explained, and convincing. The Board finds the lapse of years between the report symptoms in service in 1982 and the report symptoms after service in 2005 to be very significant. In addition, the VA examiner has expertise and medical training that the Veteran, as a layperson, is not shown to have.  As such, the examiner's opinion on this matter is afforded more probative weight.  Considering and weighing all of the evidence, the Board concludes that the greater persuasive weight of the evidence is against continuity between the symptoms recorded in service and the symptoms and disorders recorded long after service. The Board therefore denies service connection for the current low back disability.

Left and Right Knee Disabilities

The Veteran essentially contends that he has left and right knee disabilities that began during service. As noted above, the joint disorder arthritis is among the chronic diseases for which service connection may be presumed if it became manifest to a degree of 10 percent disabling or more within one year after separation from service. 38 C.F.R. §§ 3.307, 3.309.

When the Veteran was examined in March 1975 for entrance into his first period of service, he did not report any knee problems, and the examiner did not find any knee disorder. When the Veteran was examined in October 1979 for entrance into his second period of service, he did not report any knee problems, and the examiner did not find any knee disorder. Treatment records from the Veteran's second period of service reflect symptoms affecting a toe and an ankle, but are silent for complaints regarding either knee.

There is no evidence of arthritis in either knee during the year following separation from the second period of service. Therefore, there is no basis to presume service connection for knee arthritis.

The claims file contains records of VA treatment of the Veteran from 1997 forward. Records from 1998 forward reflect complaints of pain, and from 1999 degenerative joint disease was included in a list of problems. Records dated in 1997 through 2003 did not contain any specific references to either knee. In VA treatment in January 2004, the Veteran reported severe pain in his right knee. A clinician raised the possibility of a torn ligament. VA treatment records from 2006 forward reflect the Veteran's reports that he was self-employed in a lawn mowing business. In June 2007, he submitted a claim for service connection for left and right knee disorders. In VA treatment in November 2009, he reported having pain in his wrists, knees, and lower back.

Notes from VA treatment in December 2010 reflect a history of joint pain that required narcotic medication for relief. The Veteran related pain in the wrists, lower back, and most joints, and indicated that the pain was worst in the wrists. In June 2011, SSA found that the Veteran became disabled as of March 2011, due to arthritis in the hands and wrists, and mood disorders.

On VA examination in December 2012, the Veteran reported that, during training in service in 1976 or 1977, he experienced bilateral knee pain. He stated that he received treatment including braces and medication. He indicated that later in service he sought medical treatment for bilateral knee pain after long road marches. He stated that he had bilateral knee pain after service. He indicated that after service he did not seek treatment for knee problems until about 2004, when he heard his right knee pop. He reported that currently he had intermittent aching in both knees.

The examiner found that each knee had a full range of motion. In the left knee, there was evidence of pain with motion from 120 to 140 degrees of flexion. There was tenderness to palpation of the right knee. On testing, each knee was stable. The knees appeared normal on x-rays. The examiner concluded that the Veteran had no chronic left or right knee disability. She stated that examination findings were normal except for subjective complaints of pain. 

The Veteran is competent to report his experiences of knee pain during and after service.  However, the Veteran has not set forth the underlying pathology of his complaints of knee pain.  Whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  

Here, the Veteran has complaints of pain.  However, the more probative evidence of record shows that there is no disease or injury (underlying pathology) to account for those complaints of pain.  To the extent that the Veteran contends that he has a disability of the right or left knee, the Board finds that the December 2012 VA examination report, along with the other medical evidence of record, is more probative.  These medical records specifically show that the Veteran's x-rays were normal, and the December 2012 VA examiner indicated that there was no chronic disability of either knee.  These records and opinions were provided by medical professionals who have experience, education, and training that the Veteran, as a layperson, is not shown to have.  As such, while laypersons are often competent to provide competent opinions as to diagnosis, the medical evidence is more probative.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a disability due to disease or injury of either knee.  Service connection is therefore denied.

Bilateral Pes Planus

The Veteran essentially contends that he has bilateral pes planus that began during service. In his July 2005 claim, he indicated that disability due to fallen arches in both feet began during service in 1975.

In the medical history he completed in March 1975 for entrance into his first period of service, the Veteran did not report any foot problems. On the examination at that time, the examiner did not find any foot problems. In the October 1979 history for entrance into his second period of service, the Veteran did not report any foot problems. On the examination at that time, the examiner did not find any foot problems. As no pes planus or other foot disorder was noted on the report of the October 1979 examination of the Veteran for entrance into his second period of service, it is presumed that his feet were in sound condition at that time.

During his second period of service, the Veteran sought treatment in March and April 1980 for pain in his right fifth toe. The treating clinician found capsulitis of that toe, and prescribed a change in boot size. In June 1980, the Veteran sustained a left ankle sprain. He was seen for left ankle problems several times in 1980 and 1982. Service connection has been established for his ongoing post-service left ankle disability.

In VA treatment records, some entries from 1999 forward note musculoskeletal pain in general terms, without specifying each of the areas that was symptomatic. In March 2010, the Veteran reported pain in multiple areas, including his hands, back, and knees. He stated that his right great toe had numbness, and that pain in that toe had improved. In December 2010, it was noted that the Veteran had a history of joint pain that required narcotic medication for relief. He indicated that the joint pain was in the wrists, low back, and most joints, and was worst in the wrists.

On VA examination in December 2012, the Veteran reported that during service he was told that he had fallen arches, and was given shoe inserts. He stated that during service he had bilateral foot pain, mostly when he wore boots. He indicated that after service he had pain in the soles of both feet. He stated that he usually wore shoes that provided support, and that presently he only had intermittent foot pain. He reported that since service he had not sought treatment for foot pain, and he had not worn shoe inserts.

The examiner reported having reviewed the claims file. On examination, she found no evidence of pain on manipulation of the feet, nor of pain or swelling on use of the feet. Neither foot had calluses characteristic of flatfoot. Neither foot had decreased longitudinal arch height on weightbearing. Neither foot had marked deformity such as pronation or abduction. The weightbearing line over each foot was normal. There was no inward bowing of either Achilles' tendon. X-rays showed metatarsus varus in the left foot, and an osteophyte near the Achilles' tendon in the right foot. The examiner found, based on the examination and x-rays, that the Veteran did not have pes planus.

Based on this evidence, the Board finds that service connection for bilateral pes planus must be denied.  The Veteran alleges that he currently has pes planus.  However, there is no in-service or post-service medical evidence suggesting that this is the case, and in December 2012, the Veteran underwent VA examination, with the examiner concluding that the Veteran did not have pes planus.  The VA examiner is a medical professional who has expertise, training, and experience that the Veteran is not shown to have.  As such, the specific finding that there is no diagnosis of pes planus in the December 2012 VA examination report is more probative than the Veteran's assertions.  With regard to any other disability of the feet, the Veteran has not alleged that he has any disorder other than pes planus, and there is no other evidence in the record suggesting such a disorder.  In the absence of a showing of a current disability of either foot, the Board must deny service connection.



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for bilateral pes planus is denied.




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


